77 F.3d 469
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Wilmer KNIGHT, Plaintiff-Appellant,v.L. JARVIS, Assistant Warden;  Correctional Officer Gee;Lieutenant Cottrell, Investigator;  Correctional OfficerBarksdale;  Sergeant James, Correctional Officer;  F. McCoy;Ponton, Assistant Warden, Defendants-Appellees.
No. 95-7687.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 7, 1996.Decided Feb. 26, 1996.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.   David G. Lowe, Magistrate Judge.  (CA-95-91-3)
Wilmer Knight, Appellant Pro Se.  Lance Bradford Leggitt, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.
E.D.Va.
AFFIRMED.
Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the magistrate judge's order denying relief on his 42 U.S.C. § 1983 (1988) complaint.*  We have reviewed the record and the magistrate judge's opinion and find no reversible error.   Accordingly, we affirm on the reasoning of the magistrate judge.   Knight v. Jarvis, No. CA-95-91-3 (E.D.Va. Sept. 20, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.



*
 The parties consented to disposition by a magistrate judge pursuant to 28 U.S.C.A. § 636(c) (West 1993)